DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Response to Amendment

Claims 1, 8, 15, 24 are currently amended.
Claims 2-4, 6-7, 9-13, 17-20, 22-23 are previously presented.
Claims 5, 14, 16, 21 are cancelled.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, Applicant has amended into the claimed subject matter a negative limitation “without pausing the curing”.  
Negative limitations must have express, literal written description support in the specification in order to be considered proper and not introducing new matter (See MPEP 2173.05(i) regarding new matter and negative limitations).
The closest representation to the time-dependence of the cure process not pausing during in-process cure monitoring appears to be in Figures 8-9 rather than the specification and appears to show that the degree of cure stops nominally at 70% in Fig. 9 while monitoring still occurs, counter to the claimed subject matter.  Examiner would expect curing to go to 100% without pause to have proper written support for the claimed subject matter.
Therefore, Applicant’s own specification uses a pictorial representation opposite to the way the same subject matter is presented in the claims and inconsistent with the specification.
Therefore, a rejection under 35 U.S.C. 112(a) written description and new matter is deemed proper under such circumstances.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-13, 15, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson NPL (“Detection of CFRP Composite Manufacturing Defects using a Guided Wave Approach: SAMPE Conference Proceedings – dated 5/21/2015) and further in view of Schneider (US 2005/0173820).

	Regarding claim 1, Hudson NPL discloses: a method of in-process cure monitoring (see defect detection step) of fiber reinforced polymer matrix composites (see CFRP of abs, throughout), the method comprising:
	Exciting one or more vibrational waves (see waves of Experimental section) into a fiber reinforced polymer matrix material at a first location (see Fig. 3, piezoelectric actuators send vibrational waves at one location, the sensors detect the same signal / waves at another location – five-peaked Hanning windowed sinusoidal tone burst signal of cited portion) the one or more vibrational waves configured to generate at least a first guided wave and a second guided wave (the curing process and the dispersion in sonic impedances creates multiple, transverse and longitudinal, spatial harmonics from the five-peaked input transduced location(s)) in the FRP matrix itself such that the first guided wave and the second guided wave are internally reflected waves (see Figs. 6-8 – the first and second guided waves have different patterns in space and time – tsmin and tsmax are associated with the first guided wave and the earlier waves with weaker amplitude/voltages/signals correspond to the second guided wave), and wherein the center frequencies of the one or more vibrational wave are within a range from 100-350 kHz (see section 2.1 – a center frequency of 300 kHz is disclosed, which is a species that can anticipate the entire genus – see MPEP 2144.05 regarding the anticipation/obviousness of similar, approaching, and overlapping ranges, amounts and proportions);
	
    PNG
    media_image1.png
    362
    975
    media_image1.png
    Greyscale


Measuring using a second piezoelectric transducer as a first sensor, at least one frequency dependent metric (amplitude/voltage is considered a wave metric) of both the first guided wave and second guided wave (see Fig. 3 – the first sensor is interpreted as any of the sensors within the box away from the actuators, as each of those spacers is spaced laterally away from the firs transducers, the piezoelectric actuators) at a second location (these sensor occupy a space apart from the first location and have different time-dependent signal properties) that is laterally (any direction can be considered laterally) spaced apart from the first location of the fiber reinforce polymer matrix that is at least ten times greater than a thickness of the fiber reinforced polymer matrix material (see Experimental section – the panels were 305 by 305 mm in the xy-plane and 3 mm thick – therefore the sensors being placed in ca. quarters as denoted in Fig. 3 is taken as to read on the claimed distances since 305mm/4 is 75 mm which is greater than 10*3 mm equals 30 mm);
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Third piezoelectric transducer)][AltContent: textbox (Second piezoelectric transducer)][AltContent: textbox (First piezoelectric transducer)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (305 mm)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Measuring, using a third piezoelectric transducer as a second sensor (see annotated drawing above), at least one frequency dependent wave metric of both the first guided wave and the second guided wave at the first location (see annotated Fig. 3 above – any of the sensors which is not the first or second piezoelectric transducer is capable of reading on the third piezoelectric transducers recited position based on the disclosure of the reference) of the fiber reinforced polymer matrix material that is spaced apparat from the first and the second location(s) (any of the other sensing locations can be considered the second or third sensing locations – the annotated drawing includes a selection of the embodiment/interpretation which reads on the claimed subject matter), and wherein a distance from the first location to the third location is greater than a spacing distance (the uniformity of the spacing as shown in Fig. 3 and the dimensions/length/width/thickness of the substrate selected mean that the distances of the embodiment of Fig. 3 read on the claimed relationship);
	Utilizing the measured frequency dependent wave metrics (see amplitude/voltage to determine a material property (see porosity detection of results and discussion sections, porosity is taken as a property of the fiber reinforced polymer matrix material) during the curing (see page 6 – the measured porosity was determined during the curing process);
	Wherein the first, second and third piezoelectric transducers are disposed on a plate (see plate of Figs. 2-3) adjacent (anywhere on the substrate is considered adjacent) to the fiber reinforced polymer matrix material in a curing chamber (any location/room the curing process occurs is considered a curing chamber).
	Hudson NPL does not disclose that the exciting and measuring steps occur(s) simultaneously.
	In the same field of endeavor of in-process cure monitoring of plastics / resins as Hudson NPL and Applicant’s claims (see title, abs), Schneider (US 2005/0173820) discloses: wherein signals are received at the same time curing is occurring (see [0009] and [0111] which indicates that such methods are compatible/suitable for 10 Hz to 5 GHz frequencies).
	Use of cure monitoring in-process/during curing as in Schneider in the method of cure monitoring of Hudson NPL had the benefit that it allowed for rapid achievement of desired properties such as tensile strength, compression strength, dynamic stiffness, dimensional consistency, reduction and/or elimination of blisters/porosity and adhesion to dissimilar material in the resulting cured part (see [0067]), which was desirable in Hudson NPL.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the in-process cure monitoring of Schneider with the cure monitoring method of Hudson to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the rapid achievement of desired properties such as tensile strength, compression strength, dynamic stiffness, dimensional consistency, reduction and/or elimination of blisters/porosity and adhesion to dissimilar material in the resulting cured part, which was desirable in Hudson NPL.

	Regarding claim 2, the combination Hudson NPL / Schneider discloses: utilizing the measured frequency dependent wave metrics to determine a phase transition of the fiber reinforced polymer matrix material.  Porosity is interpreted as a measure of the extent of phase transition/curing process for the various locations as determined throughout the Hudson NPL reference.

	Regarding claim 3, the combination Hudson NPL / Schneider discloses (citations are to Hudson NPL): measuring at least one frequency dependent wave metric of both the first guided wave and the second guided wave includes measuring at least one of:
	A time of arrival (see time of flight and equation 1-10) of both the first guided wave and the second guided wave (see results and discuss section); and an amplitude (see Fig. 8 – a voltage of the sensor five inches from the actuate is taken as an amplitude of the first and second waves which will arrive at the sensor at different times – see above).

	Regarding claim 4, the combination Hudson NPL / Schneider discloses (citations are to Hudson NPL): determining a group velocity (see pp. 6 – the group velocity is determined and expressly measured in the Results and Discussion section) of the first guided wave and the second guided wave between the first and second locations based in part on the measured at least one wave metric of both the first guided wave and the second guided wave at the third location of the fiber reinforced polymer matrix material (the porosity was correlated to the degree of cure for three panels at different times with curing paused in-between measurements, see pp. 7); and utilizing the group velocity to determine the mechanical property (see porosity) of the fiber reinforced polymer matrix material.

	Regarding claim 6, the combination Hudson NPL / Schneider discloses (citations are to Hudson NPL): wherein the fiber reinforced polymer matrix material comprises a thermosetting polymer (see carbon fiber which is interpreted as a thermosetting polymer); the curing process includes heating and cooling (see heating and cooling of pp. 2 – cur cycle of Fig. 1) the fiber reinforced polymer matrix material to a prescribed temperature.

	 Regarding claim 7, the combination Hudson NPL/ Schneider discloses (citations to Hudson NPL): wherein the material property corresponds to degree of cure.  Since the porosity is measured in Hudson NPL (see cited portions in rejection of claim 1 above) and corresponds to the degree of cure as understood by one of ordinary skill in the art before the effective filing date (See Results and Discussion section and pp. 2).  Examiner recommends cancelling degree of cure and cure rate as Examiner does not have disclosure for group velocities corresponding to glass transition temperature, modulus or Poisson ratio of record, subject to further search and consideration.

Regarding claim 8, the combination Hudson NPL / Schneider discloses: wherein the property comprises degree of cure, and wherein the measuring using the second piezoelectric transducer as the first sensor and while the fiber reinforced polymer matrix material is being cured, and using the measured frequency dependent wave metrics to determine the degree of cure / material property of the fiber reinforced polymer matrix material during the curing all occur without pausing the curing (Examiner has interpreted that the curing is continuous after initiation in the combination Hudson NPL / Schneider as neither reference indicates that curing is abbreviated for measurement).

	Regarding claim 9, Examiner has interpreted that the voltage corresponds to the wave amplitude of the first and second guided waves as understood by one of ordinary skill in the art.  See Fig. 8 of Hudson NPL.

	Regarding claim 10, the combination Hudson NPL / Schneider discloses (citations to Hudson NPL): determining a plurality of measured wave amplitudes of the first guided wave and the second guided wave at the second location and the third location and wherein the plurality of locations includes the second location and the third location (see Figs. 2-3); comparing the plurality of measured amplitudes to expected wave amplitudes (see Results and Discussion section, the expected wave amplitudes are derived from equations 1 and 2, which are satisfied); and adjusting at least one parameter of the curing process (temperature/time are parameters of the cure cycle as understood by one of ordinary skill in the art before thee effective filing date – see pp. 6-7 – the average group velocity of each of the sensor pairs was determined, cure time was adjusted from Panel 1 to 2 to 3 – see Fig. 10 – this disclosure reads on adjusting at least one parameter of the curing process based on differences between the measured wave amplitudes).

	Regarding claims 11, 17; the combination Hudson NPL / Schneider discloses (citations to Hudson NPL): wherein the adjusted parameter is time at an elevated temperature (interpreted as elevated as compared to room temperature).  See disclosure of cited portions of Hudson NPL.  Examiner recommends cancelling time at an elevated temperature, as this is expressly recognized by Hudson, rather than claiming pressure or heating temperature, where there is proper support in the specification for the latter.

	Regarding claims 12, 18; the combination Hudson NPL / Schneider discloses (citations to Hudson NPL): wherein the measured frequency dependent wave metrics comprise times of arrival of both the first and second guided waves at the second location (see Fig. 8); and including comparing the measured times of arrival to expected times of arrival to determine differences (see Eq. 2 and Fig. 9); and adjusting at least one curing process parameter based, at least on part, on the differences (time of cure is considered a curing process parameter).
	Regarding claim 18, see MPEP 2111.04 regarding contingent limitations and their optional constraint not being required to read no the claimed subject matter.  If the measured wave times of arrival indicate that the curing process is occurring properly, then the adjusting step is optional and not required to read on the claimed subject matter.

	Regarding claim 13, the combination Hudson NPL / Schneider discloses (citations to Hudson NPL): including utilizing empirical data to determine a correlation (see Eqs. 1-3) between the measured frequency dependent wave metrics and a cure state of the carbon reinforce polymer matrix material (the equations cited are correlations of measured frequency dependent wave metrics and the porosity/cure state of the fiber reinforced polymer matrix material).

	Regarding claim 19, the combination Hudson NPL / Schneider discloses (citations to Hudson NPL): including determining wave velocities using the measured frequency dependent wave metrics of the first guided wave and the second guided wave at the second location and the third location (See Figs. 2-3 – there are a plurality of actuators/transducers/sensors at more than 3 locations – see Results and Discussion section regarding the wave velocities measured at each of the sensor placement locations).

	Regarding claim 20, the combination Hudson NPL / Schneider discloses (citations to Hudson NPL): wherein the uncured matrix material is selected from the group of polymers (CFRP is a type of polymer which can anticipate the claimed genus).  See MPEP 2144.08-2144.09 regarding the genus-species relationships in claims as well as in chemical/molecular compounds/formulae.  

	Regarding claim 22, the combination Hudson NPL / Schneider discloses (citations to Hudson NPL): wherein a distance from the second location to the third location is different than the spacing distance.  Examiner has interpreted that if any of the sensors other than the sensor selected as the second transducer and the ones immediately adjacent to it node-wise are selected as the third transducer then the transducer reads.  Any of the transducers which are not the same distance as the spacing distance apart from the second transducer can be the third transducer.
[AltContent: arrow][AltContent: textbox (Third piezoelectric transducer)][AltContent: arrow][AltContent: textbox (Cannot be third piezoelectric transducer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First piezoelectric transducer)][AltContent: arrow][AltContent: textbox (Second piezoelectric transducer)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



	Allowable Subject Matter

Claim 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	While claims 23 and 24 depend from separate base claims (1 & 15) which are substantial duplicates, none of the cited prior art or any prior art available discloses:
“wherein the one or more vibrational waves are a Hanning window toneburst of vibrational waves having a center frequency within a range from 100 kHz to 225 kHz”.
	Regarding claims 23-24, Examiner considers that the Hanning window with a center frequency range from 100-225 kHz has support in at least [0046], [0060] of the instant specification.  
	One of ordinary skill in the art would not have used such frequencies in a method for in-process cure monitoring in carbon reinforced plastic composites.
	Therefore, claims 23-24 are deemed allowable.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743